UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 8-K/A (Amendment No.1) CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 ————— April 21, 2011 Date of Report (date of earliest event reported) AVISTAR COMMUNICATIONS CORPORATION (Exact name of Registrant as specified in its charter) Delaware ————— 000-31121 88-0463156 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 1875 S. Grant Street, 10th Floor, San Mateo, California94402 (Address of principal executive offices, including zip code) ————— (650) 525-3300 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On April 21, 2011, Avistar Communications Corporation (“Avistar”) issued a press release discussing its financial performance for the first quarter ended March 31, 2011.A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated into this Item by reference. Subsequently on April 22, 2011, the Company issued a press release to correct certain information contained in the press release issued on April 21, 2011, regarding the description of the Company’s product division revenue for the first quarters of 2011 and 2010. A copy of the correcting press release is attached as Exhibit 99.2 and is incorporated into this Item by reference. The attached press release includes a discussion of “adjusted EBITDA”, a non-GAAP financial measure that Avistar defines as earnings before net interest, income taxes, depreciation, and amortization, as further adjusted for stock-based compensation. Avistar believe adjusted EBITDA is relevant and useful information to its investors as this measure is an integral part of Avistar’s internal management reporting and planning process and is a primary measure used by Avistar management to evaluate the operating performance of Avistar’s business. This non-GAAP measure should be considered in addition to results prepared in accordance with GAAP, but should not be considered a substitute for, or superior to, GAAP results. In addition, Avistar’s definition of adjusted EBITDA may not be comparable to the definitions as reported by other companies. A reconciliation of this non-GAAP measure to GAAP can be found following the text of the press release. The information in this Form 8-K and the exhibits attached hereto shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, (the “Exchange Act”) or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, regardless of any general incorporation language in such filing. Item 9.01Financial Statements and Exhibits. (d)Exhibits The following exhibits are filed herewith or incorporated by reference as indicated below. Exhibit No. Description Press Release of Avistar Communications Corporation dated April 21, 2011 (incorporated by reference to exhibit 99.1 to the Company’s Current Report on Form 8-K field with the Securities and Exchange Commission on April 21, 2011) Correcting Press Release of Avistar Communications Corporation dated April 22, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. AVISTAR COMMUNICATIONS CORPORATION Date: April 22, 2011 By: /s/Elias MurrayMetzger Elias MurrayMetzger Chief Financial Officer, Chief Administrative Officer and Corporate Secretary EXHIBIT INDEX Exhibit No. Description Press Release of Avistar Communications Corporation dated April 21, 2011. (incorporated by reference to exhibit 99.1 to the Company’s Current Report on Form 8-K field with the Securities and Exchange Commission on April 21, 2011) Correcting Press Release of Avistar Communications Corporation dated April 22, 2011
